Per Curiam.

The word “district,” as used in B. C. 4301.37, must be held to include all precincts making up any residence district in which a local option election has been held pursuant to petitions filed in compliance with B. C. 4301.33 so as to prevent the holding of another such election more often than once in each four-year period in any part of that district.
To hold otherwise would be to grant petitioners the opportunity to achieve election results favorable to their views by a continuous juggling of precincts under a claim that new districts are created, and thus defeat the apparent intent of the General Assembly to achieve some stability in such matters.
The judgments of the Court of Appeals are affirmed.

Judgments affirmed.

O ’Nemo, C. J., Hebbebt, Steen, Celebeezze, W. Bbown and P. Bbown, JJ., concur.
Cobbigan, J., dissents.